Name: 83/386/EEC: Commission Decision of 28 July 1983 authorizing Denmark to exempt certain national transport operations from the application of Council Regulation (EEC) No 543/69 on the harmonization of certain social legislation relating to road transport and Council Regulation (EEC) No 1463/70 on the introduction of recording equipment in road transport (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-08-13

 Avis juridique important|31983D038683/386/EEC: Commission Decision of 28 July 1983 authorizing Denmark to exempt certain national transport operations from the application of Council Regulation (EEC) No 543/69 on the harmonization of certain social legislation relating to road transport and Council Regulation (EEC) No 1463/70 on the introduction of recording equipment in road transport (Only the Danish text is authentic) Official Journal L 222 , 13/08/1983 P. 0041 - 0042*****COMMISSION DECISION of 28 July 1983 authorizing Denmark to exempt certain national transport operations from the application of Council Regulation (EEC) No 543/69 on the harmonization of certain social legislation relating to road transport and Council Regulation (EEC) No 1463/70 on the introduction of recording equipment in road transport (Only the Danish text is authentic) (83/386/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 543/69 of 25 March 1969 on the harmonization of certain social legislation relating to road transport (1), and in particular Article 14a (3) thereof, Having regard to Council Regulation (EEC) No 1463/70 of 20 July 1970 on the introduction of recording equipment in road transport (2), and in particular Article 3 (3) thereof, Whereas the Danish Government has applied to the Commission for authorization to exempt certain transport operations mentioned in Article 14a (3) of Regulation (EEC) No 543/69 from the application of that Regulation; Whereas the Danish Government has also applied to the Commission for authorization to exempt vehicles used for the same transport operations from the application of Regulation (EEC) No 1463/70 on the basis of Article 3 (3) of that Regulation; Whereas these exemptions can have no significant impact on conditions of competition or road safety; whereas they are also not likely to jeopardize the attainment of the social objectives of the Community rules and regulations; Whereas the derogation requested relates only to movements of the vehicles concerned in Danish territory and will not extend to their use for international transport operations; Whereas the text of Article 14a (3) (b) of Regulation (EEC) No 543/69 is restricted to the transport of milk from the farm to the dairy and vice versa and therefore does not cover other milk transport operations; whereas, consequently, the derogation must be confined to operations for the actual collection of milk at the farm; Whereas, unlike Regulation (EEC) No 543/69, Regulation (EEC) No 1463/70 makes no provision for granting exemptions for the transport of milk from the farm to the dairy and vice versa, HAS ADOPTED THIS DECISION: Article 1 1. Denmark is hereby authorized to exempt from the application of Regulation (EEC) No 543/69 transport operations and the use of specialized vehicles at local markets, for door-to-door selling, for mobile banking, exchange or savings transactions, for cultural events or mobile exhibitions. 2. Denmark is also authorized to exempt the same transport operations from the application of Regulation (EEC) No 1463/70. Article 2 Denmark is hereby authorized to exempt from the application of Regulation (EEC) No 543/69 the transport of milk from the farm to the dairy and vice versa. Article 3 The authorizations referred to in Articles 1 and 2 shall be subject to review before 1 January 1988 in the light of the situation at that time. Article 4 Denmark shall notify the Commission of the measures taken under this Decision. Article 5 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 28 July 1983. For the Commission Giorgios CONTOGEORGIS Member of the Commission (1) OJ No L 77, 29. 3. 1969, p. 49; OJ No C 73, 17. 3. 1979, p. 1. (consolidated version). (2) OJ No L 164, 27. 7. 1970, p. 1.